Myrick, J., dissenting:
Although there is ambiguity in the provisions of the Constitution relating to elections, and some of the officers created and authorized by it, yet there is cnougli in it from which to ascertain the will of the people in adopting it. It is evident that the people did not deem it wise to continue the system, theretofore prevailing, of frequent elections. It is evident, too, that they intended that the new system should be at once entered upon ; that the old system should then and there stop; laws then in force being retained only as supplying machinery until the legislature should enact perfectly fitting laws. By § 12, article xxii, the Constitution took effect July 4th, 1879, at twelve o’clock M., so far as the same relates to the election of all officers, the commencement of their terms of office, and the meeting of the legislature.
Section 20, article xx, reads : “ Elections of the officers provided for by this Constitution, except at the election in the year eighteen hundred and seventy-nine, shall be held on the even-numbered years next before the expiration of their respective *112terms. The terms of such officers shall commence on the first Monday after the first day of January next following their election.” Section 10, article xxii, provides that, “ in order that future elections in this State shall conform to the requirements of this Constitution, the terms of all officers elected at the first election under the same shall be, respectively, one year shorter than the terms as fixed by law or by this Constitution; and the successors of all such officers shall be elected at the last election before the expiration of the terms as in this section provided. The first officers chosen after the adoption of this Constitution shall be elected at the time and in the manner now provided by law. Judicial officers and the superintendent of public instruction shall be elected at the time and in the manner that State officers are elected.”
Thus it is apparent, that all elections for all officers in this State, from and after July 4th, 1879, were and are to be held as follows : The first set of officers, at the general election in 1879, and thereafter in the even-numbered years. It is also apparent, that the Constitution undertook to and did provide for a uniform system for the commencement of the terms of all officers; viz., on the first Monday after the first day of January next following their election. When the Constitution says “future elections,” “ elections of the officers provided for by this Constitution,” “ all officers,” and “ the successors of all such officers,” I think that the people, in adopting the Constitution, intended to express, and did express, the view above indicated. Now, let us see what officers are provided for by the Constitution ; and it will be observed, in that regard, that the language is, “ elections of officers provided for,” not elections provided for. The following officers are expressly named: Members of Assembly, who “shall be elected in the year 1879, and on the first Tuesday after the first Monday in November, 1880, and every two years thereafter ” ; senators, governor and lieutenant-governor, secretary of State, controller, treasurer, attorney-general, and surveyor-general; justices of the Supreme Court, Superior judges, and justices of the peace; reporter of the decisions of the Supreme Court; superintendent of pmblic instruction and county superintendent of schools; railroad commissioners ; State board of equalization; clerk of the Supreme Court; boards of super*113visors, sheriffs, county clerics, district attorneys, and Superior Court commissioners. In addition to the foregoing county officers, the legislature is directed to provide for the election or appointment of such other county, township, and municipal officers as public convenience may require.
At first view, it would seem that the provisions of the Constitution relating to the clerk of the Supreme Court, and county, township, and municipal officers, reading as they do, that the legislature shall provide, etc., referred to subsequent action of the legislature. There would be much force in that suggestion, were it not for the fact, that laws were already in existence relating to those officers, and that by the instrument itself such laws remain in force where consistent with the instrument; and therefore, until action by the legislature, the former statutes continue, except as controlled or modified by the Constitution.
I think that all of the officers designated in the Constitution, as well as those which the legislature may designate or establish, are “ officers provided for by this Constitution,” within the meaning of article xx, § 20, and that from and after the year 1879 no officer to be elected by the people can be elected in any but an even-numbered year. I think that the terms of all officers elected in 1879 were shortened one year, in order to conform to the new system ; and that if there should be (and it has been suggested that there arc) some local officers in some counties who were elected in 1879 for three years, such officers may be exceptions to the general rule as to shortening one year, and they "hold the full term to 1882, so as to preserve the harmony of having the elections of all officers occur on the even-numbered years, and the terms of office commence on the first Monday after the first day of January next following.
It has been suggested, that, as to the City and County of San Francisco, the Consolidation Act will prevail over the general laws relating to the State at large. I think that, in regard to the matter now under consideration, the Consolidation Act, as well as all other special laws and all general laws, will have to yield precedence to the provisions of the Constitution, in so far as there is conflict; and that every county in the State must fall in with the general system therein established.
The prevailing idea of the Constitution, concerning times of *114elections, seems to be that members of the Assembly are to be elected on the first Tuesday after the first Monday in November, in each even-numbered year, and that every other officer elected is .to be elected at the same time, and that all minor matters must yield to that.
As to county, township, and municipal officers, except justices of the peace and superintendents of schools, the legislature has the power to provide for their appointment, instead of election, and may fix their terms; viz., whether two years or four years, except as to superintendents of schools; but cannot make the terms commence on any other day than the first Monday after the first day of January next following the election; and in no case can the term extend beyond four years. (Art. xx, § 16.)
I think that, from this view, would follow, not only harmony in the various provisions of the Constitution, but uniformity of action under it. From the opposite view, the legislature may fix as many elections as there may be county, township, or municipal officers to elect; and may fix the terms at any period of duration, not exceeding four years.